 



ALLONGE 2

TO

CONVERTIBLE DEBENTURE

DUE SEPTEMBER 14, 2018

 

This Allonge 2 (“Allonge”) is made as of June 13, 2018, by The Greater Cannabis
Company, Inc., a Florida corporation (“Borrower”) to Emet Capital Partners LLC
(“Holder”). Reference is hereby made to that certain Convertible Note Due
September 14, 2018 issued by Borrower to Holder dated September 14, 2017
(“Debenture”). Except as amended hereby, the terms of the Debenture remain as
originally stated. Terms not otherwise defined herein shall have the meaning set
forth in the Debenture.

 

1.       The Principal Amount as stated on the face of the Debenture shall be
increased to $31,350.00 ($13,750.00 original Principal Amount of the Debenture +
$12,100.00 Allonge dated March 28, 2018 + $5,500 Allonge hereto the “New
Principal”). The amendment to the Principal Amount due and owing on the
Debenture described herein notwithstanding, Holder does not waive interest that
may have accrued at a default rate of interest and liquidated damages, if any,
that may have accrued on the Debenture through the date of this Allonge, which
default interest and liquidated damages, if any, remain outstanding and payable.

 

2.       In the event that the Borrower’s signature is delivered by facsimile
transmission, PDF, electronic signature or other similar electronic means, such
signature shall create a valid and binding obligation of the Borrower with the
same force and effect as if such signature page were an original thereof.

 

IN WITNESS WHEREOF, this Allonge is executed as of the date written above.

 

THE GREATER CANNABIS COMPANY, INC.

 



By: /s/ Wayne Anderson   Name: Wayne Anderson   Title: CEO  





 



 

 



 

